IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44137

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 786
                                                 )
       Plaintiff-Respondent,                     )   Filed: November 22, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
SARA M. KUIPER-BOLES,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Davis F. Vandervelde, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Sara M. Kuiper-Boles pled guilty to injury to a child. Idaho Code § 18-1501(1). The
district court sentenced Kuiper-Boles to a unified term of ten years with four years determinate.
Kuiper-Boles filed an untimely Idaho Criminal Rule 35 motion, which the district court denied.
Kuiper-Boles appeals asserting that the district court abused its discretion by denying her
Rule 35 motion.
       An I.C.R. 35 motion must be filed within 120 days of the entry of the judgment.
I.C.R. 35(b). The 120-day filing limit is jurisdictional and deprives the district court of authority
to entertain an untimely motion. State v. Fox, 122 Idaho 550, 552, 835 P.2d 1361, 1363 (Ct.



                                                 1
App. 1992). Kuiper-Boles’ Rule 35 motion was not timely filed. Therefore, the district court’s
order denying Kuiper-Boles’ Rule 35 motion is affirmed.




                                              2